Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first display element,” “second display element,” “combing optical member,” “light-guiding optical system,” “correction optical system,” and “projection optical system,” all configured to perform a function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
See [0018-0019], in reference to Fig. 1-2, wherein the claimed elements, members, and systems are provided within a head mounted display device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamune et al. (JP 2018151459, hereinafter “Taka”). 
Re claim 1, Taka teaches a virtual image display device comprising: (see p. 3, solution, wherein generating virtual images superposed in a depth direction of a visual line of the user)
a first display element configured to emit first imaging light that forms a first virtual image (see [0015], in reference to Fig. 2, wherein a 1st layer 101 is the image information of the front portion of the display object having a depth).
a second display element configured to emit second imaging light that forms a second virtual image displayed at a position differing from the first virtual image in a depth direction (see p. 3, solution, wherein generating virtual images superposed in a depth direction of a visual line of the user) and  (see [0015], in reference to Fig. 2, wherein a 2nd and 3rd layer 102-103 is a second display element with image information of the rear and intermediate portion of the virtual image information).
a combining optical member configured to combine the first imaging light from the first display element and the second imaging light from the second display element (see p. 4, claim 1, wherein 2 or more mirrors are for generating a stereoscopic image by generating a virtual image in such a manner that a plurality of the differences in the depth direction of the line of sight of the user’s eyes is overlapped), (see [0020-0025], wherein the mirrors and lens configuration arranges the layers 311-313 to overlap each other (combined) for the user to recognize the final virtual image to be displayed), and (see p. 3, Solution, wherein a plurality of mirror groups 111, 112 that generate multi-layers of stereoscopic image visually recognized by the user by generating virtual images such that the plurality of virtual images are superimposed in a depth direction of a visual line of the user…).
	a light-guiding optical system configured to guide light that passed through the combining optical member (see [0045], light beams of the multilayer of the virtual image is reflected and presented to the user at the same time) and (see [0020-0025], wherein the lens optical system configuration helps arrange the layers 311-313 to overlap each other (combined) for the user to recognize the final virtual image to be displayed).
Taka does not explicitly teach a correction optical system provided between the combining optical member and one of the first display element and the second display element and configured to correct an aberration in accordance with a positional difference between the first display element and the second display element because Taka does not explicitly teach “correct an aberration”
However, Taka obviously teaches a correction optical system provided between the combining optical member and one of the first display element and the second display element and configured to correct an aberration in accordance with a positional difference between the first display element and the second display element (see [0047], method of linearly changing the luminance between layers as a method of reproducing the depth of a pixel existing between layers when the display object is divided and displayed on each layer.  In the linear luminance change, when the distance from the user’s eye to the display object becomes longer and the focal length becomes larger, the characteristic that the blur width of the display object visually recognized by the user’s eyes increases is not reflected…by adding the luminance control unit which changes the luminance distribution of the virtual image of each image information according to the distance from the user’s eye (lens unit) to each layer…to visually recognize a stereoscopic image having higher accuracy) and (see Claim 8, wherein a luminance control unit is further provided which changes the luminance distribution so as to reduce the blur width of each virtual image in accordance with the distance from the lens unit to each virtual image).  Hence, Taka obviously teaches a correction optical system provided between the combining optical member and one of the first display element and the second display element (luminance control unit for linearly changing the luminance between layers) to correct an aberration in accordance with a positional difference between the first display element and the second display element (change luminance distribution to reduce blur width of each virtual image in accordance with distance from the lens unit to each virtual image (positional differences between the first and second display element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taka’s display system to explicitly include a correction optical system configured to correct an aberration, as obviously taught by Taka, as it is pertinent to the problem of displaying accurate virtual image data to the user.  An advantage of the modification is that it achieves the result of explicitly reduce visual aberrations such as blur width using a correction optical system that changes luminance distribution in accordance with the distances of each virtual image of the plurality of virtual images.
Re claim 2, Taka teaches claim 1.  Furthermore, Taka teaches wherein the light-guiding optical system includes a projection optical system configured to project light that passes through the combining member (see [0033], virtual image information can be visually recognized from the lens unit 12) and (see [0034], wherein mirrors reflect the image information in order to generate a virtual image on the line of sight of the user from the lens unit 12).
an optical path from the first display element to the projection optical system is longer than an optical path from the second display element to the projection optical system (see [0015-0016], in reference to Fig. 2 & Fig. 3, wherein layers 101-103 are at different distances such that the optical path for a first display element to the projection optical system is longer than at least a second display element, such as at varying depth distances, as shown in Fig. 2 and 3).
the correction optical system is provided between the first display element and the combining optical member (see [0047], method of linearly changing the luminance between layers as a method of reproducing the depth of a pixel existing between layers when the display object is divided and displayed on each layer.  In the linear luminance change, when the distance from the user’s eye to the display object becomes longer and the focal length becomes larger, the characteristic that the blur width of the display object visually recognized by the user’s eyes increases is not reflected…by adding the luminance control unit which changes the luminance distribution of the virtual image of each image information according to the distance from the user’s eye (lens unit) to each layer…to visually recognize a stereoscopic image having higher accuracy) and (see Claim 8, wherein a luminance control unit is further provided which changes the luminance distribution so as to reduce the blur width of each virtual image in accordance with the distance from the lens unit to each virtual image).
Re claim 4, Taka teaches claim 1.  Furthermore, Taka teaches wherein

the first display element is disposed at a position located further apart from the light-guiding optical system than the second display element (see [0015-0016], in reference to Fig. 2 & Fig. 3, wherein layers 101-103 are at different distances such that the optical path for a first display element to the projection optical system is longer than at least a second display element, such as at varying depth distances, as shown in Fig. 2 and 3).
the combining optical member transmits the first imaging light from the first display element and reflects the second imaging light from the second display element to combine the first imaging light and the second imaging light (see [0020-0025], wherein the mirrors and lens configuration arranges the layers 311-313 to overlap each other (combined) for the user to recognize the final virtual image to be displayed), and (see p. 3, Solution, wherein a plurality of mirror groups 111, 112 that generate multi-layers of stereoscopic image visually recognized by the user by generating virtual images such that the plurality of virtual images are superimposed in a depth direction of a visual line of the user…).
Claim 8 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claim 9 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Furthermore, the claimed, “difference between a length of the optical path from the first display element…and a length of an optical path from the second display element…” is similar in scope to claim 1’s positional difference between a first display element and the second element, wherein the position difference is in a depth direction, and is rejected for at least the reasons above.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamune et al. (JP 2018151459, hereinafter “Taka”) in view of Yonekubo (US 20150279114, hereinafter “Yone”).
Re claim 5, Taka teaches claim 4.  Furthermore, Taka teaches the second display element is disposed in a direction in which the second display element is not spaced apart from the side of the head with respect to the combining optical member (see [0015-0016], in reference to Fig. 2 & Fig. 3, wherein the second display element is disposed in a depth direction and not spaced apart from the side of the head with respect to the combining optical member).
Taka does not explicitly teach wherein the combining optical member and the first display element are arranged so as to be aligned in a direction along a front rear direction of an observer at a side of a head of the observer when the device is worn.
However, Yone teaches wherein the combining optical member and the first display element are arranged so as to be aligned in a direction along a front rear direction of an observer at a side of a head of the observer when the device is worn (see [0084], [0187-0191], in reference to Fig. 3, wherein the combining optical member of light combination section and optical elements are arranged in a direction along a front rear direction of an observer at a side of a head of the observer when the device is worn).
Taka and Yone teaches claim 5.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Taka’s head mounted display system to explicitly include combining optical members and a first display element to be aligned in a direction along a front rear direction of an observer at a side of a head, as taught by Yone, as the references are in the analogous art of head mounted display systems.  An advantage of the modification is that it achieves the result of allowing for different arrangements of the optical system to be placed in the head mounted display, such as being disposed aligned in a direction along a front rear direction of an observer at a side of a head, so that the optical system fits within the head mounted display.
Re claim 6, Taka teaches claim 1.  Take does not explicitly teach a display control device configured to change a display mode of the first display element and the second display element in accordance with a visual recognition state of an observer.
However, Yone teaches a display control device configured to change a display mode of the first display element and the second display element in accordance with a visual recognition state of an observer (see [0238], [0312-0314], wherein a display mode ON state and OFF state changes the reflection of the light beam for visual recognition of an observer using a provided control section).
Taka and Yone teaches claim 6.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Taka’s head mounted display system to explicitly include a control device to change a display mode of the a display element, as taught by Yone, as the references are in the analogous art of head mounted display systems.  An advantage of the modification is that it achieves the result of allowing for control of the light beams inputted to the user, such as an On state and an Off state wherein the tilt of the light beam is absorbed, as a means for controlling light in the display device.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616